Case 2:15-cv-07398-DLI-RER Document 62 Filed 04/01/21 Page 1 of 7 PageID #: 476




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
                                           _____________________
                                            No 15-CV-7398 (DLI) (RER)
                                           _____________________

                                            SHANG ZHONG CHEN,
                  ON BEHALF OF HIMSELF AND OTHERS SIMILARLY SITUATED,

                                                                                         Plaintiff,

                                                      VERSUS


    KYOTO SUSHI, INC. D/B/A KYOTO SUSHI, ASQUARED GROUP, INC. D/B/A KYOTO
                             SUSHI, AND ANDY LEE,

                                                                                       Defendants.
                                               ___________________

                                              Memorandum & Order

                                                   April 1, 2021
                                               ___________________
RAMON E. REYES, JR., U.S.M.J.:

    Before the Court is Plaintiff Shang Zhong                                   BACKGROUND
Chen’s (“Chen” or “Plaintiff”) motion under
Section 11 of the Federal Arbitration Act                         The Court assumes familiarity with the
(“FAA”), 9 U.S.C. § 11, to modify an                          underlying facts of this matter. A description
arbitration award to include reasonable                       of the relevant procedural history follows:
attorney’s fees, costs, and expenses.1 (Dkt.
                                                                  On December 30, 2015, Chen filed this
Nos. 54–56, 59). For the reasons discussed
                                                              suit against Kyoto Sushi, Inc., Asquared
herein, the motion is denied.
                                                              Group, Inc. and Andy Lee (collectively,
                                                              “Defendants”) claiming multiple violations
                                                              of the Fair Labor Standards Act (“FLSA”),
                                                              29 U.S.C. § 201 et seq., the New York Labor
                                                              Law (“NYLL”) § 190 et seq; the Internal

1
  Pursuant to 28 U.S.C. § 636, a United States District       dismiss or to permit maintenance of a class action, to
“judge may designate a Magistrate Judge to hear and           dismiss for failure to state a claim upon which relief
determine any pretrial matter pending before the court,       can be granted, and to involuntarily dismiss an action.”
except a motion for injunctive relief, for judgment on        28 U.S.C. § 636(b)(1)(A). On November 18, 2020 the
the pleadings, for summary judgment, to dismiss or            Honorable Dora L. Irizarry referred to me Chen’s
quash an indictment or information made by the                motion, which is not one of the matters excepted in
defendant, to suppress evidence in a criminal case, to        28 U.S.C. § 636(b)(1)(A). (Order dated 11/18/2020).

                                                          1
Case 2:15-cv-07398-DLI-RER Document 62 Filed 04/01/21 Page 2 of 7 PageID #: 477




Revenue Code, 26 U.S.C. § 7434; and the                  (“Arbitration Award”)). Although the
New York General Business Law, N.Y. Gen.                 Agreements required individual arbitration,
Bus. Law § 349. (Dkt. No. 1 (“Compl.”) ¶¶                Defendants consented to consolidation of the
57–107). On April 3, 2016, Shi Hang Wu and               employees’ claims. (Arbitration Award at 1;
Shu Jun Ma (collectively, “Opt-In                        see also Ex. A ¶ 6). After a two-day
Plaintiffs”) each filed consents to become               arbitration hearing, the parties filed post-
parties in a collective action ostensibly                hearing briefs. (Arbitration Award at 3; Dkt.
pursuant to § 216(b) of the FLSA. (Dkt. Nos.             No. 57 (“Yim Aff.”) ¶ 11). The arbitrator
8, 10).                                                  subsequently issued an award in favor of
                                                         Claimants on April 23, 2020. (Arbitration
    Prior to brining or joining suit, Chen and           Award at 33). The arbitrator did not find any
the     Opt-in     Plaintiffs    (collectively,          of the Claimants credible; however,
“Claimants”) each had signed an arbitration              Defendants admitted liability as to some
agreement with their employer (“the                      wage and hour violations under the FLSA
Agreements”). (Dkt. No. 57-1 (“Ex. A”)).                 and NYLL. (Id. at 3–4).
According to the terms of the Agreements,
the parties                                                  The arbitrator’s award provided that the
                                                         administrative fees and compensation of the
        agree[d] that all “covered claims” that          arbitrator “shall be borne as incurred” but did
        Employee may have against                        not address attorney’s fees or other costs.
        Employer (or its owners, directors,              (Arbitration Award at 32). Chen emailed
        officers, managers, employees, or                AAA to request a briefing schedule regarding
        agents) or that Employer may have                attorney’s fees. (Dkt. No. 57-5 (“First Post-
        against Employee shall be submitted              Award Order”)). In response, the arbitrator
        exclusively to and determined                    requested briefing as to her continuing
        exclusively by binding arbitration in            jurisdiction over the matter given that she had
        New York, New York under the                     already issued a final award. (Id.). After
        Federal Arbitration Act, 9 U.S.C. § 1            reviewing the parties’ submissions, the
        et seq., regardless the substantive law          arbitrator issued an order on July 14, 2020,
        applied in the arbitration.                      finding that she did not have continuing
                                                         jurisdiction to determine a motion for
(Ex. A ¶ 2). Therefore, Defendants moved to              attorney’s fees and costs. (Dkt. No. 52; Dkt.
compel arbitration. (Dkt. No. 27). On                    No. 57-6 (“Second Post-Award Order”)).
September 22, 2017, the Court granted
Defendants’ motion to compel arbitration as                 Chen subsequently filed the instant
to the FLSA and NYLL claims,2 and the case               motion. (Dkt. Nos. 54–56, 59).
was administratively closed. (Dkt. No. 47;
Dkt. Entry dated 9/22/2017).                                              DISCUSSION

   Consistent with the Agreements,                           Chen timely moves to modify the
Claimants then submitted arbitration                     arbitration award in include attorney’s fees
demands to the American Arbitration                      under § 11 of the FAA.3 (Dkt. No. 47 (“Any
Association (“AAA”). (Dkt. No. 57-4                      party wishing to challenge the arbitration

2                                                        3
  The Court dismissed the remaining claims without         Chen’s motion and memorandum in support did not
prejudice, except for Chen’s claim pursuant to 26        provide the basis on which he sought attorney’s fees
U.S.C. § 7434, which was dismissed with prejudice.       from this Court, and hardly reference the arbitration;
(Dkt. No. 47).                                           he argued only that under the FLSA and NYLL,

                                                     2
Case 2:15-cv-07398-DLI-RER Document 62 Filed 04/01/21 Page 3 of 7 PageID #: 478




decision must do so within thirty (30) days                     81 (2d Cir. 2008) (quoting Wall Street Assoc.,
thereof.”)); see also Zambrano v. Strategic                     L.P. v. Becker Paribas, Inc., 27 F.3d 845, 849
Delivery Sols., LLC, No. 15 CIV. 8410 (ER),                     (2d Cir. 1994)); Companhia de Navegacao
2018 WL 4462360, at *4 (S.D.N.Y. Sept. 17,                      Maritima Netumar v. Armada Parcel Serv.,
2018) (“motions filed under sections 10 or 11                   Ltd., No. 96 Civ. 6441 (PKL), 2000 WL
‘must be served upon the adverse party or his                   60200, at *5 (S.D.N.Y. Jan. 25, 2000)
attorney within three months after the award                    (“arbitration awards are subject to very
is filed or delivered.’” (quoting 9 U.S.C. §                    limited review in order to avoid undermining
12)). Specifically, he requests that the Court                  the twin goals of arbitration, namely, settling
modify the arbitration award under § 11(a) on                   disputes efficiently and avoiding long and
the basis that the arbitrator made “an evident                  expensive litigation.”).
material mistake” in failing to include
attorney’s fees and costs in the award.4 (Dkt.                      A party seeking judicial review of an
No. 59 (“Reply”) at 1). As discussed herein,                    arbitration award can request vacatur,
however, it was not the arbitrator who made                     modification, or remand to the arbitrator.5
a mistake, but Chen, who failed to submit                       See 9 U.S.C. §§ 10–11; LLT Int’l, Inc. v. MCI
arguments and evidence in support of                            Telecomms. Corp., 69 F. Supp. 2d 510, 515
reasonable attorney’s fees and costs prior to                   (S.D.N.Y. 1999) (citing Ottley, 819 F.2d at
or concurrently with his post-arbitration                       376). “The grounds for modifying or vacating
brief.                                                          an arbitration award are grudgingly narrow.”
                                                                Armada Parcel, 2000 WL 60200, at *5. Chen
    I.        The Federal Arbitration Act                       moves only for modification of the
                                                                arbitration award to include attorney’s fees
    Arbitration allows parties to avoid the                     and costs.
costs of litigation without abandoning
substantive rights provided in statute. Circuit                     Section 11 of the FAA provides the
City Stores, Inc. v. Adams, 532 U.S. 105, 123                   exclusive grounds for modification of an
(2001). The FAA compels judicial                                arbitrator’s decision.6 T.Co Metals, LLC v.
enforcement of arbitration agreements, id. at                   Dempsey Pipe & Supply, Inc., 592 F.3d 329,
111, and limits judicial review of arbitration                  338 (2d Cir. 2010) (citing Hall Street Assocs.
awards, see, e.g., Rich v. Spartis, 516 F.3d 75,                L.L.C. v. Mattel, Inc., 522 U.S. 576, 584


prevailing employees are entitled to costs and                  (citing United Steel Workers v. Adbill Management
attorney’s fees. (See Dkt. Nos. 52, 54–56). In his reply,       Corp., 754 F.2d 138, 141 (3d Cir.1985)). Chen does
however, Chen argues that the arbitrator made “an               not seek a remand.
evident material mistake” as defined by FAA § 11(a).
(Reply at 1).                                                   6
                                                                  In extraordinary circumstances, the Court may also
                                                                modify or vacate an arbitration award when an
4
  Chen mischaracterizes § 11(a). (See Reply at 1). In           arbitrator committed manifest disregard of the law.
full, the statute reads that the Court can modify or            T.Co Metals, LLC v. Dempsey Pipe & Supply, Inc.,
correct an award where the arbitrator has made “an              592 F.3d 329, 338 (2d Cir. 2010); DiRussa v. Dean
evident material mistake in the description of any              Witter Reynolds Inc., 121 F.3d 818, 821 (2d Cir. 1997)
person, thing, or property referred to in the award.” 9         (affirming court’s ruling that failure to award
U.S.C. § 11(a) (emphasis added).                                attorney’s fees was not manifest disregard of law).
                                                                Chen does not assert manifest disregard of the law.
5
 “A remand for further arbitration is appropriate in
only certain limited circumstances such as when an
award is incomplete or ambiguous.” Ottley v.
Schwartzberg, 819 F.2d 373, 376 (2d Cir. 1987)

                                                            3
Case 2:15-cv-07398-DLI-RER Document 62 Filed 04/01/21 Page 4 of 7 PageID #: 479




(2008)). Under Section 11, a federal court can        heard in court including awards of attorney’s
modify or correct an arbitration award:               fees and costs, in accordance with applicable
                                                      law.” R. 39(d). Here, the applicable laws are
         (a) Where there was an evident               the FLSA and NYLL. (Final Award at 2).
         material miscalculation of figures or        Those statutes allow prevailing employees to
         an evident material mistake in the           collect reasonable attorney’s fees and costs.
         description of any person, thing, or         29 U.S.C. § 216(b); N.Y. Lab. Law § 198(4).
         property referred to in the award.
         (b) Where the arbitrators have                   The FLSA mandates that prevailing
         awarded upon a matter not submitted          plaintiffs be awarded reasonable attorney’s
         to them, unless it is a matter not           fees and costs, see Zambrano v. Strategic
         affecting the merits of the decision         Delivery Sols., LLC, No. 15 CIV. 8410 (ER),
         upon the matter submitted.                   2016 WL 5339552, at *5 (S.D.N.Y. Sept. 22,
         (c) Where the award is imperfect in          2016); however, it remains a plaintiff’s
         matter of form not affecting the             burden to submit documentation that
         merits of the controversy.                   supports the reasonableness and necessity of
                                                      the hours spent, rates charged, and costs
9 U.S.C. § 11.                                        incurred. Fermin v. Las Delicias Peruanas
                                                      Rest., Inc., 93 F. Supp. 3d 19, 51 (E.D.N.Y.
   II.      The Parties’ Arbitration                  2015); Fisher v. SD Prot. Inc., 948 F.3d 593,
            Agreements & Applicable                   600 (2d Cir. 2020) (citing N.Y. State Ass’n for
            Laws                                      Retarded Children, Inc. v. Carey, 711 F.2d
                                                      1136, 1154 (2d Cir. 1983)). For example, for
    Claimants each signed arbitration                 an award of attorney’s fees, courts in this
agreements with their employer. (Ex. A). The          Circuit require the submission of
Agreements require that the parties “bring all        contemporaneous time records for each
covered claims in one arbitration proceeding”         attorney who worked on the case. E.g.,
and that “[a]ny covered claims not brought as         Fermin, 93 F. Supp. 3d at 51.
one arbitration proceeding shall be waived
and precluded.” (Id. ¶ 5). They also specify             III.    The Arbitrator Did Not Make
that after finding a violation of applicable                     an Evident Material Mistake
law, “the arbitrator shall have the same power
and authority as would a court” to award                  In reviewing arbitration awards, the
attorney’s fees and costs. (Id. ¶ 14). As such,       Court owes strong deference to arbitrators.
the relief awarded must conform “with                 Fellus v. Sterne, Agee & Leach, Inc., 783 F.
applicable principles of common, decisional           Supp. 2d 612, 618, 622 (S.D.N.Y. 2011);
and statutory law, in the relevant                    Fried, Krupp, GmbH, Krupp Reederei Und
jurisdiction.” (Id.).                                 Brennstoff-Handel-Seeschiffarht v.
                                                      Solidarity Carriers, Inc., 674 F. Supp. 1022,
    Under the Agreements, arbitration must            1030 (S.D.N.Y.) (collecting cases) (“An
be administered by the AAA and governed by            arbitration award having any conceivable
the AAA Rules for Employee Dispute                    rational basis must be upheld even if the
Resolution (“AAA Employment Rules”).                  arbitrator misinterpreted law or facts.”), aff’d
(Id. ¶ 7). The AAA Employment Rules                   sub nom. Fried Krupp GmbH v. Solidarity,
reinforce that “[t]he arbitrator may grant any        838 F.2d 1202 (2d Cir. 1987). The party
remedy or relief that would have been                 challenging an arbitration award under
available to the parties had the matter been          § 11(a) “bears a heavy burden of proof.”

                                                  4
Case 2:15-cv-07398-DLI-RER Document 62 Filed 04/01/21 Page 5 of 7 PageID #: 480




Armada Parcel, 2000 WL 60200, at *5                             R. 4(b)(i)(1). The allocation of attorney’s
(citing Folkways Music Publishers, Inc. v.                      fees and costs was also discussed at an
Weiss, 989 F.2d 108, 111 (2d Cir. 1993)). An                    arbitration management conference as
“evident material mistake” is one that                          required under AAA Employment Rule 8.
“appears on the face of the record and would                    (Reply at 2); see also R. 8(xii). Without
have been corrected had the arbitrator known                    explanation, however, Claimants’ post-
of it at the time.” Foster Wheeler Env’t Corp.                  hearing brief did not provide any arguments
v. EnergX TN, LLC, No. 13 Civ. 1178 (RA),                       or supporting documentation on which the
2014 WL 982857, at *5 (S.D.N.Y. Mar. 13,                        arbitrator could base an award of fees and
2014) (“[Section] 11(a) does not authorize a                    costs.7 (First Post-Award Order). Therefore,
court to modify an arbitration award simply                     the arbitrator, who was well-versed in the
because it believes the arbitrator incorrectly                  FLSA and NYLL, (Reply at 3), could not
interpreted a contract.”).                                      award attorney’s fees or costs under either
                                                                statute at the time the final award was issued.8
    Evident material mistakes include                           See Fermin, 93 F. Supp. 3d at 51.
clerical and typographical errors, or other
mistakes that do not implicate a substantive                        Chen argues that “liability must be found
dispute. Webb v. Citigroup Glob. Markets,                       prior to the moving for attorneys’ fees under
Inc., No. 19 Civ. 535 (PAE), 2019 WL                            the prevailing Plaintiffs standard.” (Reply at
4081893, at *10 (S.D.N.Y. Aug. 29, 2019)                        2–3 (emphasis omitted)). This suggestion
(ordering modification of an arbitration                        runs counter to practice in this District and
award so that the case caption conformed to                     the requirements of the Agreements.
the award). The Court may not correct a                         Plaintiffs seeking attorney’s fees under the
mistake in an arbitration award if the                          FLSA and NYLL routinely include
correction would alter the substantive                          arguments and evidence in support of
disposition. Foster, 2014 WL 982857, at *5.                     attorney’s fees along with their submissions
                                                                as to the defendants’ liability. See, e.g.,
    Claimants’ arbitration demands indicated                    Fermin, 93 F. Supp. 3d at 22–23 (default
their intention to seek attorney’s fees in                      judgment); Barfield v. N.Y.C. Health &
accordance with AAA Employment Rule 4.                          Hosps. Corp., 537 F.3d 132, 135 (2d Cir.
(First Post-Award Order); see also                              2008) (summary judgment); but cf. Kalloo v.
7
  Even with this motion, Chen failed to provide any             held that such provisions excluding fees are
invoices or receipts to support his request for costs. He       unenforceable and noted that under the parties’
submitted only an itemized list of costs related to the         agreements, an arbitrator must award attorney’s fees
litigation. (Dkt. No. 55-1 at 10).                              “to the extent permitted by applicable law.” Carter,
                                                                362 F.3d at 299. As discussed supra Section II, the law
8
  Chen emphasizes that an arbitrator is required to             in this Circuit requires that a prevailing plaintiff
award attorney’s fees and costs to prevailing plaintiffs        provide invoices, receipts, and other supporting
under the FLSA and NYLL. (Reply at 1 (citing Carter             evidence to support their request for attorney’s fees
v. Countrywide Credit Indus., 362 F.3d 294, 299 (5th            and costs under the FLSA and NYLL.
Cir. 2004); Raniere v. Citigroup Inc., 827 F. Supp. 2d
294, 316 (S.D.N.Y. 2011) (citing Carter), rev’d and               The petitioner in D&W sought to recover attorney’s
remanded on other grounds, 533 Fed. Appx. 11 (2d                fees incurred in post-arbitration litigation. 28 Misc. 3d
Cir. 2013)); D&W Cent. Station Fire Alarm Co., Inc.             at 635. Pursuant to the parties’ contract, the court
v. Ziari, 957 N.Y.S. 2d 635 (App. Div. 2010))). Carter          referred the fee award to the court below. Id. Here,
does not involve review of an arbitration award;                Chen seeks attorney’s fees incurred during the
instead, the court analyzed the enforceability of               arbitration and the preceding litigation before this
arbitration agreements that did not provide for                 Court.
attorney’s fees. See Carter, 362 F.3d at 299. The court

                                                            5
Case 2:15-cv-07398-DLI-RER Document 62 Filed 04/01/21 Page 6 of 7 PageID #: 481




Unlimited Mech. Co., 977 F. Supp. 2d 209,                   attorney’s fees or costs. He identifies no
210–11 (E.D.N.Y. 2013) (awarding fees on a                  person, thing, or property that has been
motion submitted post-trial). Courts also                   mistakenly described or how such a mistake
deny unsupported motions for attorney’s fees                would relate to his claim for attorney’s fees
with leave to renew. See, e.g., Restivo                     and costs. See Solidarity, 674 F. Supp. at
Guardado v. Precision Fin., Inc., No. 04-CV-                1029 (denying petition to modify arbitration
3309 (JS) (AKT), 2007 WL 1041663, at *8                     award because the reduction of an
(E.D.N.Y. Mar. 31, 2007) (denying a                         indemnification award including attorney’s
prevailing plaintiff’s motion for attorney’s                fees “simply cannot be characterized
fees, because although she was entitled to                  as . . . an evident material mistake.”). Chen
fees under the NYLL, she did not submit                     merely argues that the arbitrator “refus[ed]”
information on which the Court could                        to adjudicate a “concurrent” request for
determine the reasonableness of the fees).                  attorney’s fees. (Reply at 3). It is unclear to
                                                            what “concurrent” request Chen refers.9
     In furtherance of “the twin goals of                   Nevertheless, the absence of an award of
arbitration,     namely, settling    disputes               attorney’s fees was not a mistake; it was a
efficiently and avoiding long and expensive                 reasoned determination that § 11 cannot
litigation;” however, procedural rules in the               reach. See Companhia, 2000 WL 60200, at
arbitration context differ. Armada Parcel,                  *7–8.
2000 WL 60200, at *5 (quoting Willemijn
Houdstermaatschappij, BV v. Standard                            Chen’s counsel had the opportunity to
Microsys. Corp., 103 F.3d 9, 12 (2d Cir.                    submit post-hearing briefing to the arbitrator.
1997)). In that vein, the Agreements required               (Arbitration Award at 3; Yim Aff. ¶ 11). That
that Claimants “bring all covered claims in                 would have been an appropriate juncture at
one arbitration proceeding.” (Ex. A. ¶ 5).                  which to submit an explicit request for, and
Moreover, an arbitrator’s award is final and                to provide proof of, his fees and costs prior to
binding. AAA Emp. R. 39(g); see also Ottley,                the arbitrator’s final decision. He failed to do
819 F.2d at 376 (“As a general rule, once an                either. (First Post-Award Order). The FAA
arbitration panel decides the submitted                     limits the Court’s review of the arbitrator’s
issues, it becomes functus officio and lacks                final award, and it forecloses Chen’s post hoc
any further power to act.”) (quoting Proodos                request that the Court modify the award to
Marine Carriers Co. v. Overseas Shipping &                  include attorney’s fees and costs.
Logistics, 578 F. Supp. 207, 211
(S.D.N.Y.1984)). Therefore, the arbitrator
did not have continuing jurisdiction after
issuing a final arbitration award. (Second
Post-Award Order).

    Chen has not met his burden to
demonstrate that the arbitrator made an
evident material mistake by failing to award

9
  Chen argues that the Claimants “repeatedly notified       reference is to the motion submitted on May 22, 2020
the Arbitrator that they were seeking attorneys’ fees       after the arbitrator issued her final award. Regardless,
and costs before the motion itemizing the specific          notice alone is insufficient to meet Chen’s burden for
attorney fee and cost amount they were seeking.”            an award of reasonable costs and attorney’s fees under
(Reply at 2). It is unclear to what motions or other        the FLSA and NYLL.
submissions Chen refers, but the Court assumes his

                                                        6
Case 2:15-cv-07398-DLI-RER Document 62 Filed 04/01/21 Page 7 of 7 PageID #: 482




              CONCLUSION

    Based on the foregoing, Plaintiffs’
motion for modification of the arbitration
award to include an award of attorney’s fees,
costs, and expenses is denied.

SO ORDERED.

/s/ Ramon E. Reyes, Jr.
RAMON E. REYES, JR.
United States Magistrate Judge

Dated: April 1, 2021
Brooklyn, NY




                                                7
